Case 2:18-cr-00663-KM Document 38 Filed 01/27/20 Page 1 of 4 PageID: 225




                                                           Ht: 3
                                                                      c


                                                                               2
                                                                               :
                                                                               O
                        0




                                        it
                                 a
                                  -Fl
              HI
                                   •
                                   C




                                                  i


                                                          -i
                                          ‘DC




                                                                  cj

                                                                          Ii
                   2—




                                                zTh.z
                                                           flr4




                                                                                            ‘C
                                                             !


                                                                  •
                                                                  ‘




                                                                                   0

                                                                                           I5-




                                                                                                     •--o 2
                                                                                                              •
                                                —-J




                                                                                   -y-tA

                                                                                                 v
                                                      4




                                                                                                              •
                                                      C
                                                          V   —


                ()        -     3
                                                                       3
                V.
                (9
                ,
                          -f---      -k-

                _Th


                     S%
                          tz-
                          -     C
                                >-ThP
                                     $
                                     C
                                                                       IH
                                                          rn




                                               _Th
                     :
            C

9
4__
      PbD
      (‘
            —
            3
            I             -     c-
                                     p
                                     (     _-z           3j;
                                                                  LL
                                                                                  Q


t.$ct                                (
3v-
                9-
                                —.9
o     J3
                          —          —
                                                                           IN’:
                                                                                          Case 2:18-cr-00663-KM Document 38 Filed 01/27/20 Page 2 of 4 PageID: 226




                                                                                      P
                                           c   -     b
            ic                                 •          ,
                                           3
                                               H*

 I
I’
Case 2:18-cr-00663-KM Document 38 Filed 01/27/20 Page 3 of 4 PageID: 227




                      x




                                                        —.
                                                        c/N




                                                                            :
                                                                        K
                                                                   Th
                                          I
  c-I;




                   E
                        on




                                     &
                                   ci
                              C
Case 2:18-cr-00663-KM Document 38 Filed 01/27/20 Page 4 of 4 PageID: 228
                                                        V0R




                                                              /Th

                                         0
                                                                 -Co



                                         -
                                                                 a,
                                                                 En



                                     )       9i


                                     (i ;.



                                                  H-1
                                             c    0




                                             PC)
